783 N.W.2d 331 (2010)
2000 BAUM FAMILY TRUST, Baum Family Trust, Joseph Beaudoin, Sandra Beaudoin, Adele Megdall Revocable Trust, Paul Nowak & Joan Nowak Trust, Marilyn Ormsbee, Mark Schwartz, Wendy Schwartz, and Thomas Thomason, Plaintiffs/Counter Defendants-Appellants,
v.
William BABEL, Judy Babel, James Cahill, Gloria Cahill, Daniel Engstrom, Penny Engstrom, Arthur A. Ranger Trust, Patricia L. Ranger Trust, and Charlevoix County Road Commission, Defendants/Counter Plaintiffs-Appellees, and
A1 Gooch, Elizabeth Gooch, Jesse Halstead, and Linda Halstead, Intervening Defendants/Counter Plaintiffs-Appellees, and
Charlevoix Township, Defendant-Appellee.
Docket No. 139617. COA No. 284547.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion to strike or to allow supplemental photographs is considered. We DENY the motion to strike and we GRANT the defendants' request to submit supplemental photographs.